Citation Nr: 0826700	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for liver cancer for 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1960, December 1967 to October 1969 and from 
December 1969 to September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In July 2005, the appellant presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the appellant has submitted additional 
evidence after the final adjudication of her claim by the RO, 
and she has not waived RO consideration of the additional 
evidence.  However, as the newly submitted evidence consists 
of copies of the veteran's DD-214, death certificate, and 
amended death certificate previously considered by the RO, 
the Board finds that the newly submitted evidence consists of 
evidence that had been previously considered by the RO in 
their prior determination.  Therefore, an additional remand 
is unnecessary and would not result in any additional benefit 
for the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).


FINDINGS OF FACT

1.  The veteran died in April 2001 as a result of liver 
cancer.

2.  At the time of the veteran's death, almost 18 years after 
service, the only claims pending were claims for service 
connection for liver cancer and hepatitis C; he was not 
service-connected for any disabilities.

3.  The persuasive evidence of record demonstrates liver 
cancer and any disease or injury which caused or contributed 
to the veteran's death was not incurred in or aggravated by 
service.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the veteran did not 
have liver cancer as the result of disease or injury incurred 
in or aggravated by active duty, and incurrence or 
aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316, 3.1000 
(2007).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).

3.  The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in May 2001, January 2004 and 
January 2006 that fully addressed all notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although a fully 
compliant notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
April 2008 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in the supplemental statement of 
the case issued in April 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

The veteran died in April 2001.  During his lifetime, he was 
not service-connected for any disability.  At the time of his 
death, the veteran's claims, received in January 2001, for 
entitlement to service connection for liver cancer and 
hepatitis C, to include as the result of exposures to Agent 
Orange, asbestos, mustard gas and ionizing radiation, 
remained unadjudicated.  The RO subsequently reviewed the 
veteran's claims and denied service connection for both liver 
cancer and hepatitis C.

In April and May 2001, the appellant filed claims for accrued 
benefits, service connection for the cause of the veteran's 
death, entitlement to nonservice-connected death pension 
benefits, and entitlement to burial benefits.  The issues of 
accrued benefits for hepatitis C and entitlement to 
nonservice-connected death pension benefits are no longer 
before the Board as the Board previously denied those claims 
in a December 2005 decision.  The appellant has not appealed 
the December 2005 Board decision regarding those issues.

The veteran's DD Form 214 indicates that he was awarded 
several medals for service in Vietnam, including the Vietnam 
Service Medal with combat operation insignia.

The veteran's available service medical records show that he 
was treated for diagnosed alcohol abuse from September to 
November 1981.  A November 1981 narrative summary indicates 
diagnoses of alcohol dependence and probable cirrhosis with 
ascites.

Private treatment records, dating from May 1998 to March 
2001, relevantly show that the veteran complained of 
anorexia, weight loss and fatigue, and an October 2000 
abdominal CT scan was suspicious for malignancy for an area 
of the right lobe of the liver.  A November 2000 referral 
indicates that the veteran was at high risk for 
hepatocellular carcinoma.  Subsequent treatment records show 
that he was diagnosed with inoperable hepatocellular 
carcinoma and that there were no medical options available.  
A March 2001 treatment record shows that the veteran's 
information was forwarded to a private hospice.

His death certificate reveals that the veteran died at the 
age of 62 at his residence.  The immediate cause of death was 
liver cancer.  No other significant condition contributing to 
his death was listed, and no autopsy was conducted.  A 
supplemental report of cause of death, dated in May 2004 and 
signed by the registered nurse who signed the original death 
certificate, indicates that other significant conditions 
contributing to death but not resulting in the underlying 
cause included previous exposure to Agent Orange, hepatitis 
C, Type II diabetes, and cirrhosis of the liver.

During a September 2004 personal hearing, the appellant 
testified that the veteran had been in the service more than 
20 years and that he had served in Vietnam.  She testified 
that he was diagnosed with probable cirrhosis of the liver 
with ascites in 1981.  Prior to his death he was diagnosed 
with diabetes, hepatitis C, cirrhosis of the liver, arthritis 
and obstructive sleep apnea.  She testified that although the 
veteran previously drank a lot, he had quit.  She believed 
that his diabetes and hepatitis C significantly contributed 
to his liver cancer and death.  She admitted that she had no 
medical opinion that cirrhosis caused the veteran's liver 
cancer.

In September 2004, a VA physician reviewed the veteran's 
service medical records and claims file.  The physician noted 
that the veteran was treated for alcoholism in service.  At 
that time, he had abnormal liver function studies and there 
was a question of ascites, but it was not a definite 
diagnosis.  A definite diagnosis of cirrhosis was never made 
and the veteran did not have a liver biopsy.  Therefore, the 
physician opined that the service medical records were 
insufficient to justify a diagnosis of cirrhosis of the 
liver, although there was evidence of chronic liver disease 
related to his chronic alcoholism.  The physician also notes 
that a 2000 CT scan of the abdomen revealed no evidence of 
cirrhosis.  He noted that he was unable to find any 
confirmatory evidence in the veteran's treatment records to 
indicate that the veteran had been diagnosed with hepatitis 
C.  Therefore, he was unable to establish a relationship 
between cirrhosis and hepatitis C and the veteran's death, 
although he acknowledged that liver cancer is more common in 
people who have had hepatitis C and cirrhosis.  He also 
opined that the veteran's diabetes mellitus did not 
contribute to his liver cancer or made it worse or hastened 
the onset of death.

During her July 2005 travel board hearing before the 
undersigned, the appellant testified that the veteran served 
two tours of duty in Vietnam.  She testified that he had 
diabetes, PTSD and hepatitis C.  She stated that she was with 
the veteran when he was told that he had liver cancer.  She 
further testified that the veteran did not file a claim for 
diabetes mellitus because he was unaware that it was a 
presumptive condition.  A private physician had told the 
veteran and appellant that he believed the veteran had PTSD 
and she believed that his PTSD played a role in his not 
seeking treatment and in his alcohol consumption.  She stated 
that the hospice nurse who signed the veteran's original 
death certificate and was in attendance at the time of his 
death amended it because the appellant wanted the death 
certificate to reflect the contributing factors.  The 
appellant testified that the nurse reviewed all the records 
before she amended the certificate.  She also testified that 
the veteran was first diagnosed with diabetes in 1993 and 
that his condition progressively worsened, with his later 
development of peripheral neuropathy and cardiac problems.  
He was eventually placed on insulin.  His physicians 
indicated to the appellant that the veteran's general 
physical health was not good enough for him to be a 
transplant candidate.  She testified that the veteran was 
drinking heavily in December 1989 when they married.  She 
stated that his heavy drinking was often triggered by 
nightmares or when he was in a lot of physical pain.

A.  Herbicide Exposure

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 
2002); 38 C.F.R. § 3.307(a)(6).  The presumption requires 
exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, as liver cancer is not on the list for which the 
Secretary has determined that service connection is 
warranted, by law the veteran's liver cancer cannot be 
presumed to have been incurred in service as a result of 
herbicide exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).

B.  Mustard Gas

Exposure to the specified vesicant agents during active 
military service under specified circumstances together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition: (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).  However, 
service connection will not be established if the claimed 
condition is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316(b).  

The Board notes that liver cancer is not among any of the 
recognized conditions associated with mustard gas or other 
vesicant agents.  38 C.F.R. § 3.316(a).  Moreover, there is 
no evidence of record that indicates the veteran was exposed 
to mustard gas or other vesicant agents in service.  
Therefore, there is no presumption of service connection for 
liver cancer under these provisions.  Id.

C.  Ionizing Radiation

Service connection for a condition, claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three ways.  First, the VA has 
identified certain diseases which are presumed to be the 
result of radiation exposure.  Such a presumption, of course, 
must be based upon a finding that the veteran was, in fact, 
exposed to radiation.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, there are other radiogenic diseases 
which may be service connected directly under the special 
framework set forth in 38 C.F.R. § 3.311.  The list of 
radiogenic diseases, however, is not exclusive.  The veteran 
may provide competent scientific or medical evidence that the 
disease claimed to be the result of radiation exposure is, in 
fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Third, 
even if the disease in question is not listed in 38 C.F.R. 
§ 3.309 or is not a radiogenic disease under § 3.311, the 
veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 (2007) and 38 C.F.R. § 3.303 (2007).  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

When a veteran, who was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, develops a radiogenic disease, and such disease 
first becomes manifest 5 years or more after exposure, the 
case will be referred to the VA Under Secretary for Benefits 
for consideration.  If any of the foregoing requirements has 
not been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311.  
Liver cancer is a listed radiogenic disease, except if 
cirrhosis or hepatitis B is indicated.  38 C.F.R. § 3.309(d).  
Although a November 1981 narrative summary from the veteran's 
active service indicates a diagnosis of probable cirrhosis 
with ascites, the Board finds the September 2004 VA 
examiner's opinion to be more persuasive that the veteran did 
not have cirrhosis.  The September 2004 VA examiner had 
access to the complete medical record and provided adequate 
reasons and bases for his opinion.  The Board finds the 
September 2004 opinion particularly persuasive as the 
November 1981 summary was not based on a liver biopsy and 
used the speculative term "probable."  The Court has held 
that the use of equivocal language makes a statement by an 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  As the persuasive competent 
medical evidence shows that cirrhosis is not indicated in 
this case, the Board will consider the claim that the 
veteran's liver cancer was a result of exposure to ionizing 
radiation.

The record shows that the RO assembled all available service 
personnel and treatment records for the veteran and submitted 
them to the Under Secretary for Health for preparation of a 
dose estimate of the veteran's exposure to radiation while in 
service.  In October 2007, the Under Secretary stated that as 
no radiation dose record was identified in the veteran's 
service medical record, it was not possible for that office 
to provide a radiation dose estimate for the veteran.  The RO 
then contacted the Department of Defense, and in 
November 2007, the Department of Defense indicated that it 
was unable to provide any radiation dose assessments 
concerning any claimed exposure to radiation from airborne 
explosives in Vietnam.

Unfortunately, the service personnel and treatment records do 
not indicate that the veteran was a radiation-exposed 
veteran.  The service personnel records do not indicate that 
the veteran participated in the atmospheric detonation of a 
nuclear device, participated in the occupation of Hiroshima 
or Nagasaki, or participated in any of the other activities 
listed in 38 C.F.R. § 3.309(d)(3)(ii).  Additionally, as 
stated by the Under Secretary for Heath and Department of 
Defense, no dose estimate is possible to determine based on 
the evidence of record.  As the service personnel records do 
not indicate that the veteran was exposed to ionizing 
radiation, service connection for liver cancer cannot be 
presumed under these regulations.  See 38 C.F.R. §§ 3.307, 
3.309, 3.311.

D.  Asbestos

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21.  The VA General Counsel 
has held that these M21-1 guidelines establish claim 
development procedures which adjudicators are required to 
follow in claims involving asbestos-related diseases.  
VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).  
The Board notes that liver cancer is not among the above-
listed disorders.

Unfortunately,  the Board finds that there is no evidence 
besides the appellant's own assertions that the veteran was 
exposed to asbestos while on active duty.  The veteran's 
service personnel records are negative for any exposure to 
asbestos.  Similarly, the service treatment records contain 
no complaints, signs, or symptoms of exposure to asbestos.  
None of the competent medical evidence of record indicates 
that the veteran's liver cancer was a result of exposure to 
asbestos.  Therefore, service connection for liver cancer as 
a result of claimed asbestos exposure cannot be granted.

E.  Direct Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

A review of all the evidence of record at the time of the 
veteran's death reveals that he clearly had a diagnosis of 
liver cancer.  However, there is no competent medical 
evidence which indicates that his liver cancer was incurred 
in or aggravated by his active service.  The service 
treatment records are negative for any symptoms or diagnoses 
of liver cancer.

The Board has carefully considered the appellant's argument 
that the veteran acquired liver cancer as a result of 
cirrhosis she claimed he acquired in service.  In particular, 
the Board considered the internet article that the appellant 
submitted which indicates that liver cancer is associated 
with cirrhosis in many patients.  However, as discussed 
previously, the Board finds the September 2004 VA examiner's 
opinion to be persuasive evidence that the veteran did not, 
in fact, have cirrhosis.  The examiner evaluated and 
considered all of the evidence of record and based his 
opinion on the fact that no liver biopsy was performed on the 
veteran while he was on active duty.  Although a 
November 1981 service narrative indicated that the veteran 
had probable cirrhosis, the Board finds that opinion to be 
less persuasive as it employed speculative language and did 
not include a liver biopsy.  Without competent medical 
evidence of a nexus between the veteran's service and the 
present disease or injury, service connection cannot be 
granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the appellant believes the veteran had liver cancer as 
a result of his service, she is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

The veteran's certificate of death issued on April [redacted], 2001 
indicates that the immediate cause of his death was liver 
cancer.  As discussed above, liver cancer was neither 
incurred in nor aggravated by the veteran's active service; 
thus, service connection for cause of death cannot be 
established due to liver cancer.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2007).

However, the supplemental report of cause of death issued in 
June 2004 indicates that previous exposure to Agent Orange, 
hepatitis C, type II diabetes, and cirrhosis of the liver 
were other significant factors which contributed to the 
veteran's death.  Unfortunately, the nurse practitioner who 
amended the death certificate did not provide any reasons or 
bases for her additions.  As she did not support her changes 
to the death certificate with adequate reasons based on sound 
medical principles, the Board finds the amended certificate 
to be of less persuasive value in this case.

In its December 2005 decision, the Board determined that 
there was no competent medical evidence of record that the 
veteran had any diagnosed hepatitis C from the time of his 
service until his death.  As discussed previously in this 
decision, the Board finds the September 2004 VA examiner's 
opinion persuasive that the veteran did not have cirrhosis.  
Additionally, after reviewing the medical records, the 
September 2004 VA examiner opined that diabetes mellitus did 
not contribute to the veteran's liver cancer, made it worse, 
or hasten the cause of death.  As the September 2004 VA 
examiner clearly stated that he had reviewed the veteran's 
service medical records and claims folder and provided 
reasons for his opinion, the Board finds his opinion 
persuasive that the cause of the veteran's death was not 
connected to his active service.  As there is no competent 
medical evidence of record supported by adequate reasons and 
bases which provides that a service-connected disability 
caused or substantially contributed to the veteran's death, 
service connection for cause of death cannot be granted.  
38 C.F.R. § 3.312 (2007).

The Board has carefully considered the statements offered by 
the appellant and notes that lay persons can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds the appellant's statements regarding her 
observations and experiences with the veteran competent 
regarding what she perceived through her senses.  However, 
while the appellant may sincerely believe that the veteran's 
death was caused by service connected disabilities, she is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, her statements regarding the causation 
of the veteran's death cannot be considered competent medical 
evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

As noted above, the veteran's claims of entitlement to 
service connection for liver cancer and hepatitis C were the 
only claims pending at the time of his death.  He also 
claimed that both disabilities were the result of in-service 
exposures to Agent Orange, mustard gas, asbestos and ionizing 
radiation.  The claim for service connection for hepatitis C 
was denied in a December 2005 Board decision.

The Board first notes that the veteran's death certificate, 
the September 2004 VA physician's evaluation report and the 
May 2005 private physician's statement were added to the 
record following his death.  These records may not be 
considered in addressing the accrued benefits claim.  See 38 
C.F.R. § 3.1000(a), (d)(4) (2007).  The evidence in file at 
the time of the veteran's death did not show that the 
development of liver cancer was linked in any way to his 
military service,  including as a result of exposure to Agent 
Orange, mustard gas, radiation or asbestos.  The specific 
criteria for claims based on such exposure is set forth 
above, as is the rationale for finding that no competent 
evidence has been submitted to support the claim for service 
connection.  The appellant herself is not qualified to offer 
medical nexus opinions.  Moreover, liver cancer is not listed 
as a disease associated with herbicide exposure and there is 
no evidence that the veteran was exposed to mustard gas, 
radiation or mustard gas during service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for liver cancer for the 
purposes of accrued benefits.  38 C.F.R. § 3.303.  

Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600 (2007).  Where, as here, 
the veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or

In the case of a reopened claim, there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

That there is no next of kin or other person claiming the 
body of the deceased veteran, and

That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); 38 U.S.C.A. § 2302(a). (2007)

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
en route while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for burial in a national 
cemetery;

(2) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States;

(3) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f); 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in April 2001.  The appellant also 
claimed that the veteran's cause of death was service 
connected.  However, as discussed above, the Board has 
determined that the cause of the veteran's death was not 
service connected.  Therefore, the Board will review this 
issue as a claim for non-service connected burial benefits.

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  The record shows that the 
veteran died at his private residence in Beebe, Arkansas.  
The appellant testified during her July 2005 hearing that the 
veteran had never received treatment from a VA medical 
facility.  Thus, there is no evidence in the record that the 
veteran was being treated under VA authority or contract or 
that he was hospitalized through VA authority or contract at 
the time of his death.  38 C.F.R. §§ 3.1600(c), 3.1605.

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects that after he died, the veteran's body was taken to 
the McEuen Funeral Home.

Next, the appellant has not claimed that the veteran was 
buried/cremated in a cemetery owned by a state or the Federal 
government.  Rather, the appellant indicated on her VA Form 
21-530 that the veteran was buried at Meadowbrook Cemetery in 
Beebe, Arkansas.  In light of the foregoing, a burial 
allowance is not warranted under 38 C.F.R. § 3.1600(b)(1)(2) 
or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant indicated in her application for burial benefits 
that the veteran was not buried at a state-owned cemetery.  
See 38 C.F.R. §§ 3.1600(f)(1), 3.1604(d)(1)(ii)-(iv).  
Specifically, the certificate of death and application for 
benefits reflect that a private cemetery was utilized.

Additionally, the record shows that the veteran was not 
separated from service for a disability incurred or 
aggravated in line of duty.  In fact, his Form DD-214 notes 
that he received an honorable discharge and was assigned a 
Separation Program Number (SPN) of NBD which reflects 
retirement and does not indicate that it was for reasons 
relating to a physical disability.

The law and regulations concerning burial benefits establish 
very specific eligibility requirements for such benefits.  
The Board has no authority to act outside the constraints of 
the regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).

The Board acknowledges that the appellant has incurred 
expenses associated with the death of her husband.  While the 
Board sympathizes with the appellant's position, it has no 
discretion to provide such a payment when the evidence does 
not support the statutory eligibility requirements.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Consequently, the burial benefits sought on appeal 
are denied.




ORDER

Entitlement to service connection for liver cancer for 
purposes of accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to burial benefits is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


